Weber appeals from a conviction on an indictment charging him with lewdness. The only reason for reversal presented is that the verdict was against the weight of the evidence. The foundation of the appellant's case is the contention that the two policemen, who were the State's principal witnesses, "deliberately and falsely framed a case against this defendant." The police officers shortly before two o'clock in the morning, discovered two men in a vacant lot near the Pennsylvania Railroad Station in Newark, committing lewd acts. One of the men was immediately seized while the other darted past the police and, according *Page 247 
to appellant's theory, escaped. Appellant says that, in the place of the man who had escaped, the police seized the appellant who happened to be in a little park a block or so away, and pretended that he was the man whom they found in the lot and who had run away; to bolster their fraud, they altered the report of appellant's arrest and above the signature of the other prisoner they wrote a purported confession implicating appellant. The jury did not accept this theory or the testimony of appellant as to the circumstances of his arrest. Instead, as their verdict shows, they received as true the rather commonplace story of the policemen. The verdict does not appear to be the result of mistake, passion or prejudice; it is not against the weight of the evidence. Therefore, the judgment will be affirmed.